The opinion of the court was delivered by
Royce, Ch. J.
The case of Adams v. Dunklee was replevin for a quantity of rye and oats in the straw,— and that of Sargeant v. Adams and Sherwin was trover for the same property. Sargeant, as an officer, had attached it on several writs of attachment against Dunklee, and the conversion complained of was the subsequent taking under the writ of replevin, which was served by Sherwin.
The action of replevin was prosecuted to a trial, and terminated in a judgment in favor of Dunklee, on the ground that Adams, the plaintiff therein, did not own the property replevied. The action of trover also terminated in a judgment in favor of Sargeant. Exceptions were taken in both cases, and they are now submitted together.
In reference to the action of replevin it is sufficient to remark, that it was brought and prosecuted as an adversary suit, founded on an alleged right of property in Adams. That right was negatived by the judgment of the county court, and no question is reserved in the case, except the question of property in Adams. That question is alike decisive of both cases.
The controversy in these suits has grown out of the different *386constructions, which the parties have given to a certain life-lease executed by Dunklee to one Timothy Olcott, who is now dead, and whom Adams represents, as administrator. That instrument was the subject of protracted litigation between Olcott, in his lifetime, and Dunklee, as to their respective rights and estates under it. And it was finally settled, that, while Olcott took and retained a freehold, or life estate, Dunklee had only a right of possession, as incident to his covenants to manage and carry on the farm, and furnish the stipulated support to Olcott and his wife from the avails of the farro. His right so to occupy and possess was regarded simply as the means of enabling him to perform his covenants. And hence it was considered, that, when he violated his covenants touching the support, his right to occupy and possess was ipso facto determined. Olcott was accordingly allowed to recover the farm in an action of ejectment against Dunklee. See Olcott v. Dunklee, 16 Vt. 478.
The crops claimed in these conflicting suits were raised upon the farm by one Davis, after final judgment in the action of ejectment, (upon which judgment no writ of possession was ever issued,) and after the death of Olcott. Davis had been told by Edson, the person named as execator in Olcott’s will, that if he cultivated any part of the farm, he must do so as a tenant under him. Edson soon after-wards declined to accept the office of executor, and Adams was appointed administrator with the will annexed. But in the mean time Dunklee contracted with Davis to cultivate a portion of the farm upon shares under him, and Davis accordingly proceeded to raise the crops now in question.
Upon the foregoing facts the question arises, whether Dunklee acquired any interest in these crops, as against Adams, the administrator. The judgment in ejectment had already terminated Dunk-lee’s right of possession; and if he undertook still to manage the farm, directly or indirectly, without some new license for the purpose, he did so without right and as a wrong doer. And we think he acquired no right by such wrongful interference, which could stand against the claims of the Olcott. title, which is admitted still to exist. The consequence is, that Adams, and not Dunklee, was. entitled to claim the crops in dispute, provided he was the legal trustee and holder of the Olcott title. It is insisted that he was not; but that, upon the death of Olcott, that title passed to his widow, who is *387still living. And if this be so, it must follow, that the action of replevin was unfounded, and that the other action should be sustained upon the possession of Sargeant, the officer, though Dunkiee had no attachable interest in the property, and though the attachment should be deemed a trespass upon the widow’s rights.
The remaining question, then, relates to the Olcott title, as between the widow and the administrator. And this must depend on the construction of the lease, or conveyance, from Dunkiee to Olcott, before mentioned. That “ indenture, bargain, or lease,” as it is called, professes to be between Dunkiee of the first part, and Olcott of the second part; and Dunkiee, for the expressed consideration of two thousand dollars received of Olcott, “doth by these presents let and lease to him the said Timothy Olcott, for and during Ms natural life, and the life of Hannah Olcott Ms wife, all that certain farm,” &c. — “ To have and to hold the above described premises, with the appurtenances, to him the said Timothy Olcott, and Hannah Olcott, for and during their, and each of their, natural life, to their use and benefit during said term.” The question is, whether Timothy Olcott took an estate for both lives, or whether a contingent remainder was created for Hannah Olcott, which became vested on the death of her husband.
, It may be remarked, that the rules for the structure and exposition of deeds of conveyance are emphatically of the artificial and technical class, and must depend upon authority. And by those rules the premises, or granting part, of a deed is that which passes ■ the estate from the grantor, and usually vests it in the grantee. And hence it is universally acknowledged, that no one can take an immediate or present estate under the deed, who is not named as a grantee in the premises, provided any one is therein named; if no one is there named, the grantee may be ascertained from other parts of the deed. But it is not required, that the quantity of estate granted should he mentioned in the premises, and much less that any intended qualifications or limitations of it should be there mentioned; all this may be left to be fixed and determined by the habendum clause in the deed. It is not unusual, however, for the premises to give the quantity of estate granted. And when this is done, it appears to be settled, that the grantee named in the premises at once takes the entire estate described; and that any limitation in the *388habendum designed to abridge or lessen such estate of the immediate grantee, in favor of a party not named in the premises, shall be treated as repugnant and inoperative. The authorities cited to these points sufficiently confirm the rules I have here stated. The case of Spyve v. Topham, 3 East 115, is urged in argument, as having held a different doctrine. But the question there was, whether the indenture had been rendered void by the insertion of a wrong name in the premises. And the court merely rejected the name in that place as surplusage, and gave effect to the deed as if no name had appeared in the premises.
Here the immediate grant in the premises is to Timothy Olcott for his own life and the life of his wife. The entire estate for both lives is thus granted to him in the first instance ; and to hold that the wife took in remainder after his death would be to abridge and lessen the estate once vested in him. And as the weight of authority is decidedly opposed to such a construction of the deed, we do not feel at liberty to adopt it.
The result is, that judgment in both cases must be reversed.